Opinion issued August 12, 2014.




                                  In The

                            Court of Appeals
                                  For The

                        First District of Texas
                         ————————————
                           NO. 01-13-00271-CV
                         ———————————
               GREGORY TYRONE JOHNSON, Appellant
                                    V.
  HOWARD REINER, AS SUCCESSOR ADMINISTRATOR OF THE
ESTATE OF SANFORD JOHNSON, DECEASED, DOROTHY JOHNSON,
              AND LARRY JOHNSON, Appellees



                  On Appeal from the Probate Court No. 1
                          Harris County, Texas
                       Trial Court Case No. 335846



                       MEMORANDUM OPINION

     Appellee Howard M. Reiner, as Successor Administrator of the Estate of

Sanford Johnson, Deceased, has filed a motion to dismiss, based on appellant
Gregory Tyrone Johnson’s failure to file a brief. Reiner requests that we dismiss

this appeal for want of prosecution and failure to comply with applicable rules and

a court order. Johnson has filed a motion to extend the time to file his brief. We

deny Johnson’s motion, grant the motion to dismiss, and dismiss the appeal.

         Johnson’s brief was originally due on August 28, 2013. On February 18,

2014, we granted Johnson’s second motion for extension of time to file his brief

and ordered him to file a brief no later than March 10, 2014. We notified Johnson

that the Court would grant no further extensions and that, if he failed to file a brief

by that date, the appeal might be dismissed for want of prosecution or failure to

comply with a requirement of the rules of appellate procedure or an order of this

Court.     See TEX. R. APP. P. 38.6(a) (governing time to file brief), 38.8(a)

(governing failure of appellant to file brief), 42.3(b), (c) (providing that appellate

court may dismiss appeal for want of prosecution or failure to comply with

requirement of appellate rules or court order). Johnson did not file a brief; rather

he filed a motion requesting “more time” to file his brief. Johnson has not yet filed

a brief in this appeal.

         Accordingly, we deny Johnson’s motion to extend time, grant Reiner’s

motion to dismiss, and dismiss the appeal for want of prosecution and failure to

comply with an order of this Court. See TEX. R. APP. P. 42.3(b), (c). We dismiss

all other pending motions as moot.

                                          2
                                 PER CURIAM


Panel consists of Justices Keyes, Sharp, and Huddle.




                                        3